                Case 2:19-cv-00088-LGW-BWC Document 9 Filed 04/15/20 Page 1 of 2


                                                                          U.S. D:ST?i;CT COURT
                                                                              nT'-S'-v::;: oiv.
                                                                            "•r   '

                                                                                      ? 15 F'f 3: 0?
                           3Jn tlie ?Hniteb ^tatesf jBisftnct Conrt
                        jFor t|ie ^out^ient jBisitnct of (Georgia                        c , ga.
                                         prunsitotck iBibtsiton

              DAVID HODGES,

                           Petitioner,                       CIVIL ACTION NO.: 2:I9-cv-l


                   V.



              WARDEN FCI JESUP,

                           Respondent.


                                                  ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 8.   Petitioner David Hodges (^^Hodges")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, DISMISSES without prejudice Hodges's 28 U.S.C.

              § 2241 Petition for failure to follow this Court's Order, DENIES

              as moot Respondent's Motion to Dismiss, and DIRECTS the Clerk of

              Court to CLOSE this case and enter the appropriate judgment of

              dismissal.    Additionally, the Court DENIES Hodges in foiwa




AO 72A
(Rev. 8/82J
                Case 2:19-cv-00088-LGW-BWC Document 9 Filed 04/15/20 Page 2 of 2



              pauperis status on appeal

                   SO ORDERED, this                                        , 2020.




                                                jIsa godbey wood, judge
                                             i-ED STATES DISTRICT COURT
                                            ITHERN DISTRICT OF GEORGIA




A0 72A
{Rev. 8/82)
